                Case 1:19-cr-00484-KMW Document 74 Filed 03/02/21 Page 1 of 2



     COUNSEL
                                        JoJ-[:N L. 1Russo
                                                 Attorney at Law                             PARALEGAL
Milton Florez, Esq.                                                                       Maria Nunez, B.S
Michael Horn.Esq.                                J.L. Russo, P.C.
                                      31 • 19 Newtown Avenue, Suite 500
                                            Astoria, New York 11102
                                              Tel: 718 · 777 · 1277
                                              Fax: 718 · 204 · 2310
                                        Email: !LRussoPC@Gmail.com                 USDC SONY
                                                                                  ,DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC#:
                                                                March 2, 2021           - - --=:--r--r---
                                                                                  DATE FILED: 3 ( ~ {"':2... J

       Via ECF Only
       Honorable Kimba M. Wood
       United States District Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, N.Y. 10007
                                                                   -~ MEMO ENDORSED
                Re : U.S. v. Danibel Luis
                     Docket No.: 19-CR-00484 (KMW)


       Your Honor:

               This office represents Danibel Luis, the defendant in the above referenced matter which
       is scheduled for sentencing on March 23 , 2021 at 2:00 p.m.

               Mr. Luis' wife (co-defendant Oris Sanchez Olivo) is scheduled to surrender tomorrow at        ~
       FIC Danbury. We write to respectfully request that Mr. Luis be permitted to travel outsid;-ra I/ r--      1
       of the Southern District of New York and Eastern District of New York so that he can driv:J    \L..(/'V\..w
       his wife to the facility in Connecticut.

               I have spoken with Pre-Trial officer Marlon Ovalles and he has no objections to this
       request. I have also spoken with AUSA Elizabeth Espinosa and she defers to pre-trial.

                The Court' s consideration of this request is respectfully appreciated. Thank you.


                                                                Yours truly,

                                                                fhk~~
                 SO ORDERED,l'l.Y., N.Y.    3 } ~ \ ':;;?   {
                                                                John L. Russo (JR6200)
                                                                For Danibel Luis
               J~             'l\v., ~
                      KIMBA M. WOOD
                          lJ.S.D.J.
       Case 1:19-cr-00484-KMW Document 74 Filed 03/02/21 Page 2 of 2




Cc: Elizabeth A. Espinosa (Via E-Mail)
    Probation Officer Marlon Ovalles (Via E-Mail)
